Citation Nr: 0023262	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1971.  

This matter arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which granted an increased 30 
percent evaluation for the veteran's PTSD, and denied service 
connection for the remaining benefits sought.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  

The issue with respect to entitlement to assignment of an 
evaluation in excess of 30 percent for PTSD will be addressed 
in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any currently diagnosed bilateral foot disorder and any 
incident of the veteran's active service.

2.  There is no competent medical evidence of a diagnosis of 
tinnitus.

3.  The veteran has been diagnosed with bilateral hearing 
loss, and has presented a medical opinion establishing the 
plausibility of a nexus between that disability and his 
active service.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
bilateral foot disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The veteran's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran's claim for service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5017(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then continuity of 
symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1999).  

The threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  The veteran has the "burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
See 38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The third element may be 
established by use of statutory presumptions.  See Caluza, 7 
Vet. App. at 506.  Alternatively, a claim may be well 
grounded based on the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The veteran contends that he incurred a bilateral foot 
disorder, diagnosed as tinea pedis, during his active 
service, and that he continues to suffer from skin problems 
on or about his feet.  The veteran's service medical records 
are completely negative for any indication of a foot problem 
involving either of the veteran's feet.  In addition, all 
post-service clinical treatment records, consisting of VA, 
private, and records obtained from the Social Security 
Administration (SSA) are all completely negative for any 
indication of treatment for any foot disorders.  

The veteran underwent a VA rating examination in April 1998.  
At the time of the examination, he reported that while in 
service in Vietnam, his feet were subject to near constant 
dampness and wet weather, and that he experienced chronic 
skin problems thereafter.  According to the veteran, he was 
treated by field medics, was diagnosed with tinea pedis, and 
was given some sort of cream as treatment.  On examination, 
the veteran's feet showed evidence of chronic peeling and 
cracking over the plantar aspects bilaterally.  No other 
defects were indicated.  The examiner concluded with a 
diagnosis of dyshidrotic eczema, bilaterally.  However, no 
medical opinion establishing a nexus between the diagnosed 
foot problems and the veteran's active service was offered.  

In June 1999, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and testified that he 
experienced problems with his feet in Vietnam.  However, 
other than possibly being issued foot powder, the veteran 
indicated that he was never treated for that disorder while 
he was in-country.  The veteran testified that he had been 
diagnosed with a skin disorder of his feet approximately one 
year previously, and that a VA nurse practitioner advised him 
that his skin problems were consistent with the history he 
provided of having foot problems in service.  He stated that 
he had never sought treatment for his feet until recently.  

With respect to tinnitus, the veteran's service medical 
records fail to show any such disorder, and the 
contemporaneous clinical treatment records are completely 
negative for any such disorder.  At the time of his VA rating 
examination of April 1998, the veteran indicated that he 
experienced intermittent ringing in his ears of variable 
pitch.  However, aside from recording the veteran's 
complaints, no diagnosis with respect to tinnitus was 
rendered.  Further, at his June 1999 personal hearing, the 
veteran testified that he experienced ringing in his ears, 
and that the VA physician who examined him offered a 
diagnosis of tinnitus.  No further evidence with respect to 
tinnitus was offered.  

Regarding bilateral hearing loss, the veteran has claimed 
that he had been exposed to a great deal of acoustic trauma 
during his period of duty in Vietnam, and that he incurred 
bilateral hearing loss as a result of such exposure.  The 
veteran's service medical records are completely negative for 
any indication of bilateral hearing loss.  He was shown, 
however, to have served with a headquarters company of an 
artillery unit, and was shown to have served as a radio 
operator.  The service personnel records fail to show that 
the veteran served with any particular battery.  The 
variously submitted contemporaneous clinical treatment 
records are completely negative for any indication of 
treatment for or diagnoses of hearing loss.  

The report of the April 1998 VA rating examination shows that 
prior to undergoing any sort of audiometric examination, the 
veteran reported a history of exposure to acoustic trauma in 
service to a VA nurse practitioner.  According to the 
veteran, he was exposed to a great deal of artillery fire, 
and that he slept under an eight-inch howitzer.  He further 
claimed that he flew in assorted military aircraft without 
any hearing protection.  The nurse practitioner observed that 
the veteran was scheduled to undergo a full VA audiometric 
examination, and proceeded to conduct a general medical 
examination.  The nurse practitioner did not indicate that 
any hearing examination was conducted, but she nevertheless 
concluded with her assessment that the veteran had decreased 
hearing acuity secondary to artillery fire in Vietnam.  In 
that assessment, she reiterated that the veteran was 
scheduled to undergo a VA audiometric examination.  

The report of the audiometric examination includes the 
veteran's self-reported history of noise exposure in service.  
The results of the examination show that the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
60
65
LEFT
20
20
55
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner concluded with a diagnosis of bilateral high 
frequency sensorineural hearing loss of a moderate to 
moderately severe degree.  The examiner indicated that the 
veteran was to be fitted with hearing aids, but did not offer 
any opinion as to the etiology of the veteran's bilateral 
hearing loss, and did not offer any opinion suggesting that 
the veteran's diagnosed hearing loss was incurred as the 
result of any purported noise exposure in service.  

At his June 1999 RO hearing, the veteran testified that he 
served in a heavy artillery unit in Vietnam, which had 
employed eight-inch and 175-millimeter howitzers.  According 
to the veteran, the bunker in which he slept was sited 
directly beneath the muzzles of eight-inch howitzers.  In 
addition, he testified that he was constantly exposed to the 
noise emanating from incoming and outgoing artillery, mortar, 
rocket, and small-arms fire.  Further, the veteran offered 
that he was exposed to acoustic trauma from aircraft engine 
noise, and testified that he was never issued any hearing 
protection or was otherwise advised of the dangers of noise 
exposure.  According to the veteran, he had undergone an 
audiometric examination shortly after his discharge from 
service, in connection with a job offer, but was denied 
employment due to his poor hearing acuity.  He indicated that 
he had lost all of his possessions, and had lost that 
examination report.  

The Board has evaluated the foregoing, and finds that with 
respect to the veteran's claims for service connection for a 
bilateral foot disorder and for tinnitus, such claims are not 
well grounded.  As noted, there is no evidence of record that 
the veteran sought treatment for any foot or skin problem 
either during or after his active service.  The report of the 
April 1998 rating examination shows that he was diagnosed 
with dyshidrotic eczema of the feet, but there is no medical 
evidence of a nexus or link between the diagnosed disorder 
and the veteran's active service.  While the veteran 
testified that he was advised by the VA examiner that such a 
skin disorder was consistent with his reported history, such 
assertions are not supported by the evidence of record.  

Likewise, with respect to his claim for service connection 
for bilateral tinnitus, the Board observes that while he 
claims to experience ringing in his ears, and has provided 
testimony to that effect, there is no diagnosis of record to 
show that he currently suffers from tinnitus.  The VA 
audiometric examiner noted the veteran's subjective 
complaints of intermittent ringing in the ears, but failed to 
offer a diagnosis of tinnitus, and even the nurse 
practitioner failed to include an 'assessment' of tinnitus in 
her examination report.  

In addition, lay statements and testimony by the veteran that 
he currently suffers from a bilateral foot disorder and from 
tinnitus that were incurred as a result of his active service 
do not constitute medical evidence.  As a lay person, lacking 
in medical training and expertise, the veteran is not 
competent to address issues requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Absent medical opinions establishing a nexus or link 
between any diagnosed bilateral foot disorder or a medical 
diagnosis of tinnitus, or any medical evidence showing 
continuity of symptomatology, the veteran's claims for these 
disorders must be denied as not well grounded.  See Epps, 126 
F.3d 1464; Savage, 10 Vet. App. at 495-97.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting well-grounded claims for service connection for a 
bilateral foot disorder and for tinnitus.  The Board has not 
been made aware of any additional medical evidence which is 
available which could serve to well ground the veteran's 
claims.  As the veteran's claims have been found to be not 
well grounded, the Board finds that the VA has no obligation 
to assist him to further develop evidence in support of those 
claims.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).  The Board also views 
its discussion as sufficient to inform the veteran of the 
evidence necessary to complete his application for service 
connection for a bilateral foot disorder and for tinnitus.  

The Board also finds, however, that given the opinion by the 
VA nurse practitioner of April 1998, the veteran has 
presented sufficient evidence to well ground that claim, and 
to that extent only, the appeal is granted.  Where a veteran 
served for 90 days or more, and an organic disease of the 
central nervous system, including sensorineural hearing loss, 
develops to a degree of 10 percent or more within one year 
from the date of separation from service, such disease may be 
service connected, even though there is no evidence of such a 
disease in service.  See 38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In this case, the 
veteran was not shown to have hearing loss in service, and 
was not diagnosed with that disability until April 1998, some 
27 years following his discharge from service.  Per the 
audiometric component of the April 1998 rating examination, 
it is uncontroverted that the veteran currently suffers from 
bilateral sensorineural hearing loss, even though the 
audiometric examiner did not offer any opinion that the 
veteran's hearing loss had been incurred in service.  

However, as noted above, the nurse practitioner, who 
conducted the April 1998 rating examination, concluded with 
her assessment that the veteran suffered from "decreased 
hearing acuity secondary to artillery fire in Vietnam."  The 
nurse practitioner's opinion was apparently rendered without 
the benefit of any sort of clinical findings, and appears to 
have been based solely on the veteran's self-reported 
history.  Indeed, the nurse practitioner noted that an 
audiometric examination had not been conducted at that time.  

The Board observes that while it is not clear that the VA 
nurse practitioner was qualified to offer any assessment with 
respect to the veteran's hearing loss, particularly in view 
of the fact that his purported hearing loss was not even 
established at the time she rendered her assessment, her 
opinion is nevertheless sufficient to well ground the 
veteran's claim for service connection.  Even so, given that 
such opinion is not shown to have been based on any clinical 
evidence, per se, it is not sufficient to warrant a grant of 
service connection for bilateral hearing loss.  Further 
development of the issue of service connection for bilateral 
hearing loss is necessary, and will be addressed in the 
Remand portion of this decision.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral foot disorder is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied.  

The veteran's claim for service connection for bilateral 
hearing loss is well grounded, and to that extent only, the 
appeal is granted.  


REMAND

I.  Service Connection Bilateral Hearing Loss

Given that the veteran has presented evidence of a well-
grounded claim for service connection for bilateral hearing 
loss, the Board observes that the VA has a further obligation 
to assist him in the development of evidence to support his 
claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d at 
1468.  As noted, the veteran has been diagnosed with 
bilateral sensorineural hearing loss to a moderate or a 
moderately-severe degree, and has presented a medical opinion 
establishing the plausibility of a nexus between that 
disorder and his alleged exposure to acoustic trauma during 
service.  Such evidence is sufficient to establish a well-
grounded claim for service connection.  

On the basis of the veteran's self-reported history, and 
without the benefit of any sort of audiological or other 
hearing examination, the nurse practitioner who conducted the 
general medical portion of the veteran's April 1998 rating 
examination concluded with an assessment that the veteran 
suffered from decreased hearing due to artillery fire in 
Vietnam.  The nurse practitioner's opinion notwithstanding, 
the Board finds that such an unsupported assessment is 
insufficient to warrant a grant of service connection.  

Accordingly, the Board finds that in order to adjudicate the 
veteran's claim properly, the veteran should be scheduled to 
undergo an audiological examination conducted by an 
appropriate medical specialist, who is qualified to render an 
opinion of the etiology of any diagnosed hearing impairment.  
The examiner is specifically requested to determine whether 
any diagnosed hearing loss is consistent with the veteran's 
alleged exposure to acoustic trauma, following a review of 
the evidence contained within the claims file, to include 
this Remand Order.  The RO should then readjudicate the 
veteran's claim on the basis of the available evidence.  


II.  Increased Rating, PTSD

Historically, service connection for PTSD was granted by a 
May 1988 rating decision, and a 10 percent evaluation was 
assigned, effective from January 29, 1986.  At that time, the 
veteran had multiple diagnoses of PTSD which were linked to 
his alleged stressors.  On that basis, service connection for 
PTSD was granted, although the veteran's purported stressors 
were never independently verified.  By a March 1991 rating 
decision, the veteran's assigned disability rating for his 
PTSD was reduced to a noncompensable level on the basis of 
medical evidence showing that the veteran's working ability 
was no longer impaired due to the PTSD disability.  

In May 1997, a claim was received from the veteran for an 
increased rating for his service-connected PTSD.  By a July 
1998 rating decision, an increased 10 percent evaluation was 
assigned, effective from May 5, 1997.  Additional medical 
evidence was received, and by an August 1998 rating decision, 
a 30 percent disability evaluation was assigned for the 
veteran's PTSD, effective from May 5, 1997.  The veteran 
filed a timely appeal to the RO's August 1998 decision, 
contending in substance, that he was unemployable due to his 
service-connected PTSD disability, and that the severity of 
that disability warranted assignment of an evaluation in 
excess of 30 percent.  

The Board observes that clinical treatment records dating 
from June 1990 through September 1999, and submitted in 
support of the veteran's claim, show that he underwent 
treatment for his PTSD and other Axis I psychiatric 
disabilities throughout that period.  A VA treatment record 
dated in June 1997 shows that the veteran had an Axis V 
Global Assessment of Functioning (GAF) score of 60-70.  Under 
the criteria set forth under the Diagnostic and Statistical 
Manual, 4th Edition (DSM-IV), such a GAF score is generally 
suggestive of some mild symptoms of a psychiatric disorder 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

However, the report of a psychiatric assessment dated in 
September 1997 shows that the veteran suffered from clinical 
depression and PTSD.  He had reportedly driven himself to the 
examination, and indicated that he had not been able to 
sustain regular employment for most of his life.  At that 
time, the veteran indicated that he had been last employed 
some 16 months previously in a sales position, and that he 
quit upon losing interest in that job.  The veteran offered 
his belief that such unemployability was the result of 
"depression cycles."  The examiner concluded with Axis I 
diagnoses of polysubstance abuse, in remission, cyclothymia, 
in depressed state, without psychotic features, and PTSD.  He 
also offered an Axis V GAF score of 45, which is suggestive 
of serious symptoms of a psychiatric disorder (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

The examiner also offered a fairly detailed functional 
assessment in which he stated initially that the veteran 
appeared to be mildly impaired from a psychiatric standpoint.  
According to the examiner, the veteran had a mood disorder 
that shifted from depression to more elevated mood, and that 
he likely had cyclothymia.  During depressed states, the 
veteran experienced lapses in judgment, and made negative 
life altering changes such as quitting jobs and divorcing his 
wife, which he later regretted.  At the time of the 
examination, the veteran was noted to be mildly to moderately 
impaired from a psychiatric standpoint, with his ability to 
follow through with complex and technically varied tasks.  He 
also offered that the veteran would be impaired from 
"following through with tasks for a full eight-hour work day 
to a moderate degree" at that time.  He also offered that 
the veteran's paranoia and depression would interfere with 
his ability to interact appropriately with others in the 
workplace and respond to changes as well as issues involving 
conflict.  

The veteran underwent a VA rating examination in April 1998 
in which he claimed to be unemployed and unable to work.  The 
veteran reported experiencing a wide range of symptomatology 
normally associated with PTSD including an inability to 
engage in normal relationships, survivor guilt, tenseness, 
anxiety, frequent sleep disturbance, and anger.  On 
examination, the examiner found the veteran to be 
cooperative, tense, and appropriately dressed.  No psychosis 
was present, and cognition, orientation, memory, and speech 
were all within normal limits.  The veteran did appear to 
have a significant degree of tension and anxiety.  The 
examiner concluded with a diagnosis of Axis I PTSD with 
polysubstance abuse in remission, and an Axis V GAF score of 
45.  

A VA social work assessment includes the social worker's 
observations regarding the effect of the veteran's PTSD on 
his employability.  She offered that the veteran indicated 
that he had sleep disturbance with nightmares once per month, 
complaints of depression and anxiety, startle response, poor 
self esteem, inability to maintain relationships, angry 
outbursts, and survivor guilt.  In addition, he offered that 
he had poor memory, was unable to concentrate, and had no 
goals.  The social worker offered that the veteran's PTSD, 
even after 13 years' abstinence from alcohol caused 
significant impairment with his vocational and social 
functioning.  

The Board has reviewed the foregoing, and concludes that 
additional evidence is necessary before the veteran's claim 
for an increased rating for PTSD can be properly adjudicated.  
The Board observes that since his claim for an increased 
rating has been received in May 1997, the veteran's Axis V 
GAF scores have ranged from a low of 45 to a high of 70.  The 
Board recognizes that the veteran is currently unemployed, 
but given the disparity of his Axis V GAF scores it is not 
clear as to the actual degree of functional impairment he 
experiences due to his service-connected PTSD.  Moreover, 
while the report of the April 1998 rating examination 
contains an Axis V GAF score assessment of 45, such a degree 
of impairment does not appear to be supported by the 
examiner's clinical findings.  Therefore, the Board finds 
that the veteran should be scheduled to undergo a VA rating 
examination conducted by two board-certified psychiatrists 
who have not previously examined the veteran.  The examiners 
are requested to evaluate the veteran's PTSD and to determine 
the degree of severity and the degree of functional 
impairment he currently experiences as a result of that 
disability.  Thereafter, the RO should readjudicate the 
veteran's claim for an increased rating for PTSD based on all 
of the available evidence.  

Therefore, this case is REMANDED for the following action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
relevant VA or other clinical treatment 
records pertaining to treatment for 
hearing loss and PTSD dated since the 
time of the last such request.  

2.  a.  The veteran should be scheduled 
to undergo VA hearing and psychiatric 
examinations.  With respect to the 
audiological component of the 
examination, the examiner is requested to 
determine the nature and severity of any 
bilateral hearing loss.  In particular, 
the examiner is requested to offer an 
opinion as to whether or not any 
diagnosed hearing loss is consistent with 
exposure to the type of acoustic trauma 
during service that the veteran currently 
alleges.  If no such determination can be 
made, the examiner should so indicate.  

b.  The psychiatric component of the 
rating examination should be conducted by 
a panel of two board-certified 
psychiatrists, who have not previously 
examined the veteran, to evaluate the 
severity of his service-connected PTSD.  
Specifically, the examiners are requested 
to assess the degree of functional 
impairment the veteran experiences due to 
his PTSD, and to indicate the degree to 
which he experiences functional 
impairment due to other disabilities, 
psychiatric or otherwise.  The examiners 
are requested to determine an Axis V GAF 
score based solely on the degree 
functional impairment due to service-
connected PTSD, and exclusive of other 
factors.  If no other psychiatric or 
other factors can be identified and 
distinguished from the veteran's service-
connected PTSD, the examiners should so 
indicate.  The veteran's claims file, in 
addition to the full text of this REMAND 
ORDER, should be made available to all 
examiners for review in advance of the 
scheduled examinations.  The examiners 
conducting the psychiatric portion of the 
rating examination are requested to 
reconcile their findings with one 
another, and to reconcile their findings 
with those diagnoses and conclusions 
rendered in previous examination reports 
and assessments.  Full rationales for all 
opinions expressed should be contained in 
the typewritten examination reports.  

3.  Upon completion of the above 
development, the RO should adjudicate the 
veteran's claim for service connection 
for bilateral hearing loss and for 
entitlement to an evaluation in excess of 
30 percent for his PTSD.  If the 
decisions remain adverse to the veteran, 
he and his service representative should 
be provided a supplemental statement of 
the case wherein all applicable statutes 
and regulations are fully set forth.  The 
veteran and his representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  


The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

